IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                           NO. PD-1015-18


             RALPH DEWAYNE WATKINS, Appellant

                                    v.

                        THE STATE OF TEXAS


ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
        FROM THE TENTH COURT OF APPEALS
                 NAVARRO COUNTY


     N EWELL, J., delivered the opinion of the Court in which
H ERVEY, R ICHARDSON, K EEL, W ALKER, S LAUGHTER and M CCLURE, JJ.,
joined. K ELLER, P.J.,filed a dissenting opinion. Y EARY, J., filed a
dissenting opinion.

     This case concerns the admission of 33 of 34 exhibits during the

punishment phase of Appellant’s trial for possession with intent to deliver

a controlled substance. The exhibits are a collection of booking records,
                                                             Watkins — 2

pen packets, and judgments of prior convictions that were used to prove

two prior convictions for enhancement and other extraneous offenses that

Appellant had committed.      Prior to trial, Appellant’s attorney timely

requested disclosure of “any other tangible things not otherwise

privileged that constitute or contain evidence material to any matter

involved in the case” pursuant to Article 39.14 of the Code of Criminal

Procedure.    The prosecutor provided notice of the State’s intent to

introduce evidence of these prior convictions and extraneous offenses at

punishment.     The prosecutor didn’t disclose copies of the exhibits

themselves until it was time to introduce them.

     So did the trial court err to admit these exhibits over Appellant’s

objection?    The answer to that question turns upon whether these

exhibits “constitute or contain evidence material to any matter involved

in the action.” That requires this Court to construe the phrase “material

to any matter involved in the action” as it appears in Article 39.14 of the

Code of Criminal Procedure.

     The court of appeals relied upon precedent in which this Court

engaged in a due-process materiality analysis for violations of the

previous version of Article 39.14. Though the same phrase “material to

any matter involved in the action” appears in the amended version of
                                                               Watkins — 3

Article 39.14, this Court’s interpretation of the previous version of Article

39.14 has focused upon whether a trial court is required to order

disclosure, not the meaning of the statutory phrase at issue. Given this

confusion, we cannot presume that the Legislature relied upon our

precedent interpreting Article 39.14 when maintaining the phrase

“material to any matter involved in the action” in the current version of

the statute.

     Under these circumstances, we construe the amended statute as

adopting the ordinary definition of “material.” Evidence is “material” if it

has “some logical connection to a consequential fact.” Whether evidence

is “material” is therefore determined by evaluating its relation to a

particular subject matter rather than its impact upon the overall

determination of guilt or punishment in light of the evidence introduced

at trial. In this case, the exhibits at issue were “material” because they

had a logical connection to subsidiary punishment facts. We reverse the

court of appeals and remand the case so that the court of appeals may

analyze whether Appellant was harmed by the lack of disclosure.

                                   Facts

     The State charged Appellant with first-degree felony possession of

a controlled substance with intent to deliver. The State also alleged in
                                                                                 Watkins — 4

the indictment that Appellant had previously been convicted of two prior

and    sequential          felony     offenses,       namely        aggravated   assault    and

retaliation. Appellant requested a court-appointed lawyer.

       Appellant’s trial counsel sent a discovery request pursuant to Article

39.14. He asked for, among other things, “any other tangible things not

otherwise privileged that constitute or contain evidence material to any

matter involved in the case.”1 He also requested notice of the State’s

intent to offer any extraneous offenses, which the prosecution provided.

A jury convicted Appellant of the lesser-included offense of second-degree

possession of a controlled substance.2

       During the punishment phase of the trial, the State sought to

introduce 34 exhibits consisting of booking records, pen packets, and

judgments and sentences. The State intended to use these exhibits to

prove up the two felony convictions alleged in the enhancement

paragraphs, as well as a number of different extraneous offenses. Trial

counsel objected on the ground that these exhibits had not been disclosed




       1
         Appellant also requested “any designated docum ents, papers, written or recorded.”
He did not, however, designate any specific docum ents in that request, and that is not the basis
upon which he argues on appeal that discovery was required.

       2
           T EX . H EALTH & S AFETY C O DE A NN . § 481.115(d) (2010).
                                                                               Watkins — 5

to the defense despite a discovery request.3 The prosecutor responded

that he had provided notice of the State’s intent to introduce evidence of

prior convictions. However, the prosecutor acknowledged that he had not

provided access to the exhibits because he did not believe Article 39.14

applied to punishment, particularly when the previous offenses occurred

prior to the passage of the Michael Morton Act.4 The trial court initially

sustained Appellant’s objection, but later reversed its decision allowing

the evidence to be admitted.

                                           Appeal

       Appellant argued to the court of appeals that Article 39.14 was not

limited to case-in-chief evidence. Appellant also argued that the statute

required disclosure because the word “material” in the statute does not

modify “offense reports” or “any designated documents, papers, written

or recorded statements of the defendant or a witness, including witness

statements of law enforcement officers but not including the work product

of counsel for the state in the case and their investigators and their notes



       3
         Trial counsel later acknowledged that he received one book-in sheet out of the exhibits
offered, so he w ithdrew his objection to the adm ission of that sheet. He m aintained his
objection to the rem aining 33 exhibits.

       4
         With regard to the pen packets, the prosecutor also argued that two of the prior
convictions were being used for enhancem ent purposes as set out in the indictm ent and that
Appellant had pleaded true to both.
                                                                 Watkins — 6

or report.” The State conceded on appeal that Article 39.14 applies to

punishment evidence but nevertheless argued that the exhibits involved

proof of extraneous offenses so they were not “material to any matter

involved in the case.” Appellant replied that the evidence at issue was

material because it affected Appellant’s punishment.

      The State Prosecuting Attorney’s Office (SPA) filed an amicus brief

setting out, as Appellant did in his brief, the lack of clarity in this Court’s

precedent construing the definition of “material” in previous versions of

Article 39.14(a).    The SPA noted, as Appellant did, that this Court’s

precedent often conflated the inquiry into whether evidence was

“material” with statutory requirements of a court order and a showing of

“good cause” for disclosure (statutory requirements that no longer exist).

The Texas Criminal Defense Lawyer’s Association (TCDLA) also filed an

amicus brief, arguing that the legislative history behind the Michael

Morton Act suggested no limitations on the type of evidence that must be

disclosed.

      The court of appeals assumed that any item requested for disclosure

under Article 39.14(a) must also be “material” and addressed the exhibits
                                                                                Watkins — 7

at issue.5       According to the court of appeals, it would have construed

“material to any matter involved in the action” as including any evidence

that the State intends to use as an exhibit to prove its case to the fact-

finder in both the guilt and punishment phases at trial, but it was required

to apply this Court’s precedent.6 The court of appeals noted that “what

is ‘material’ has been subject to substantial judicial interpretation prior to

the debate and passage of the Michael Morton Act.”7 Consequently, the

court of appeals concluded, “Material for purposes of Article 39.14(a)

means that ‘there is a reasonable probability that had the evidence been

disclosed, the outcome of the trial would have been different.’” 8 Based

upon this understanding, the court of appeals held that the exhibits at

issue were not material, and therefore the trial court did not abuse its

discretion when it ruled they were admissible despite the lack of


       5
         W atkins v. State, 554 S.W .3d 819, 820–21 (Tex. App.— W aco 2018) (“Article 39.14(a)
states that upon a tim ely request the State m ust provide ‘any offense reports, any designated
docum ents, papers, written or recorded statem ents of the defendant or a witness, including
witness statem ents of law enforcem ent officers but not including the work product of counsel
for the state in the case and their investigators and their notes or report, or any designated
books, accounts, letters, photographs, or objects or other tangible things not otherwise
privileged that constitute or contain evidence m aterial to any m atter involved in the action and
that are in the possession, custody, or control of the state or any person under contract with
the state.’”) (em phasis in original).

       6
        Id. at 821. The State also argued that extraneous offense evidence is not “m aterial
to any m atter involved in the action,” but the court of appeals rejected that argum ent. Id.

       7
           Id.

       8
           Id. at 822.
                                                                    Watkins — 8

disclosure.9

                          Discretionary Review

     In his petition for review to this Court, Appellant raised one ground:

“While reviewing a violation of the Michael Morton Act, the Court of

Appeals erred in its materiality analysis.”       According to Appellant, the

changes to the statute render the Legislature’s use of the word “material”

in Article 39.14(a) ambiguous.        And, given that ambiguity, resort to

extra-textual factors reveals that we should interpret the word “material”

as synonymous with “relevant.”

     The State argues in response that the plain meaning of the statute

is unambiguous.     According to the State, we should apply the “Prior

Construction Canon” to presume that our Legislature intended to apply

this Court’s previous interpretation of the phrase “material to any matter

involved in the action.” Under this approach, we should hold that our

Legislature    intended   the   definition   of   “material”   to   be   outcome

determinative.

     However, the State posits that prior to the enactment of the Michael

Morton Act, this Court had provided two definitions of “material.”           For



     9
         Id.
                                                              Watkins — 9

exculpatory, impeaching, or mitigating evidence, this Court defined

“material” to mean “a reasonable probability that disclosure would lead

to a different outcome.”    For inculpatory evidence, this Court defined

“material” as “indispensable to the State’s case.” According to the State,

we should adopt this latter definition of the word “material” rather than

the definition relied upon by the court of appeals. Significantly, the State

argues in a post-submission brief that the court of appeals’ reliance upon

the definition of “material” associated with exculpatory evidence

erroneously converts the two-step process of determining error and harm

into a one-step process by conflating the two concepts.

     The TCDLA filed an amicus brief in support of Appellant’s position.

According to the TCDLA, the amended Article 39.14 is a wholly new

statutory scheme. As such, prior interpretations of the term “material”

should not apply.   Instead, this Court should recognize that the term

“material” is ambiguous and should interpret the Michael Morton Act as

creating a statutory “open file policy.” This interpretation would require

disclosure of evidence regardless of the prosecution’s view of the value

or impact of the evidence on the rest of the available evidence.

     The SPA filed an amicus brief as well, acknowledging that the court

of appeals inaccurately described this Court’s precedent regarding the
                                                                             Watkins — 10

term “material” as it relates to Article 39.14(a). Nevertheless, the SPA

argues that this Court should adhere to this prior case law as a matter of

stare decisis.

       With all these arguments in mind, we turn to the question of how to

construe the statutory phrase “material to any matter in involved in the

case.”

                                  Standard of Review

       When we interpret statutes, we seek to effectuate the collective

intent or purpose of the legislators who enacted the legislation.10 In so

doing, we necessarily focus our attention on the literal text of the statute

in question and attempt to discern the fair, objective meaning of the text

at the time of its enactment.11 We follow this principle because (1) the

text of the statute is the law; (2) the text is the only definitive evidence

of what the legislators had in mind when the statute was enacted into

law; and (3) the Legislature is constitutionally entitled to expect that the

Judiciary will faithfully follow the specific text that was adopted.12                 Our

duty is to try to interpret the work of our Legislature as best we can to

       10
            Boykin v. State, 818 S.W .2d 782, 785 (Tex. Crim . App. 1991).

       11
            Id.

       12
         Mahaffey v. State, 316 S.W .3d 633, 637–38 (Tex. Crim . App. 2010) (quoting Boykin,
818 S.W .2d at 785).
                                                                                 Watkins — 11

fully effectuate the goals they set out.13                Legislative intent isn’t the law,

but discerning legislative intent isn’t the end goal, either. The end goal

is interpreting the text of the statute. 14

       In interpreting the text of the statute, we must presume that every

word in a statute has been used for a purpose and that each word,

phrase, clause, and sentence should be given effect if reasonably

possible.15 We do not focus solely upon a discrete provision; we look at

other statutory provisions as well to harmonize provisions and avoid

conflicts.16     When we are dealing with the passage of a particular act,

such as the one at issue here, we look to the entire act in determining our

Legislature’s intent with respect to a specific provision.17 And we construe


       13
           T EX . C O DE C RIM . P R O C . art. 1.26 (“The provisions of this Code shall be liberally
construed so as to attain the objects intended by the Legislature: The prevention, and
suppression, and punishm ent of crim e.”); see also, e.g., T EX . P ENAL C O D E § 1.05(a) (“The rule
that a penal statute is to be strictly construed does not apply to this code. The provisions of
this code shall be construed according to the fair im port of their term s, to prom ote justice and
effect the objectives of the code.”).

       14
         See State v. Mancuso, 919 S.W .2d 86, 87 (Tex. Crim . App. 1996) (citing Boykin 818
S.W .2d at 785 and T EX . C O NST . art. II, § 1 for the proposition that “[i]t is the duty of the
Legislature to m ake laws, and it is the function of the Judiciary to interpret those laws.”).

       15
              State v. Rosenbaum , 818 S.W .2d 398, 400–01 (Tex. Crim . App. 1991) (citing T EX .
G O V ’T C O D E §§ 311.025(b), 311.026(a)); State v. Hardy, 963 S.W .2d 516, 520 (Tex. Crim . App.
1997).

       16
           See, e.g., Murray v. State, 302 S.W .3d 874, 877–79 (Tex. Crim . App. 2009)
(interpreting the phrase “included in the indictm ent” in Article 4.06 of the Code of Crim inal
Procedure after considering Articles 37.08 and 37.09 of the Code of Crim inal Procedure).

       17
         See, e.g., Taylor v. Firem en’s & Policem en’s Civil Service, 616 S.W .2d 187, 190 (Tex.
1981); see also Ex parte W oods, 108 S.W . 1171, 1176 (Tex. Crim . App. 1908).
                                                                             Watkins — 12

a statute that has been amended as if it had originally been enacted in its

amended form, mindful that the Legislature, by amending the statute,

may have altered or clarified the meaning of earlier provisions. 18

“Time-honored canons of interpretation, both semantic and contextual,

can    aid       interpretation,       provided       the    canons      esteem       textual

interpretation.” 19

       But, most importantly, we read words and phrases in context and

construe them according to rules of grammar and common usage.20

When a particular term is not legislatively defined but has acquired a

technical meaning, we construe that term in its technical sense.21 We

may consult standard or legal dictionaries in determining the fair,

objective meaning of undefined statutory terms, and legal dictionaries to

determine the meaning of undefined legal terms.22

       When the language of the statute is ambiguous or leads to absurd


       18
         Powell v. Hocker, 516 S.W .3d 488, 493 (Tex. Crim . App. 2017); see also Mahaffey,
316 S.W .3d at 642 (citing Getts v. State, 155 S.W .3d 153, 158 (Tex. Crim . App. 2005)).

       19
            BankDirect Capital Fin., LLC v. Plasm a Fab, LLC, 519 S.W .3d 76, 84 (Tex. 2017).

       20
            Yazdchi v. State, 428 S.W.3d 831, 837 (Tex. Crim . App. 2014).

       21
         See Medford v. State, 13 S.W .3d 769, 772 (Tex. Crim . App. 2000) (explaining that
“the canons of construction” dictate that words and phrases possessing a technical m eaning are
generally to be considered as having been used in their technical sense).

       22
         Clinton v. State, 354 S.W .3d 795, 800 (Tex. Crim . App. 2011); Ex parte Rieck, 144
S.W .3d 510, 512–13 (Tex. Crim . App. 2004).
                                                                                      Watkins — 13

results, we may consider extra-textual factors in construing the statute.23

A statute is ambiguous when it may be understood by reasonably well-

informed persons to have two or more different interpretations.24                                     For

example, the statutory use of the word “table” can be ambiguous if it is

impossible to tell from context whether the statute refers to a breakfast

table or a numerical chart.25 Extra-textual factors that we may consider

to resolve ambiguity include: (1) the object sought to be attained by the

Legislature; (2) the circumstances under which the statute was enacted;

(3) the legislative history; (4) the common law or former statutory

provisions, including laws on the same or similar subjects; (5) the

consequences of a particular construction; (6) the administrative

construction of the statute; and (7) the title or caption, preamble, and

any emergency provision.26 Statutory construction is a question of law

that we review de novo.27


        23
             Id.

       24
         Lang v. State, 561 S.W.3d 174, 180 (Tex. Crim . App. 2018); see also Baird v. State,
398 S.W .3d 220, 229 (Tex. Crim . App. 2013) (noting that a statute is am biguous when the
language it em ploys is reasonably susceptible to m ore than one understanding).

       25
        Antonin Scalia & Bryan Garner, R EAD ING L AW : T H E I NTERPRETATIO N   OF   L EGAL T EXTS 46 (1st
ed. 2012).

       26
        Arteaga v. State, 521 S.W .3d 329, 334 (Tex. Crim . App. 2017) (citing T EX . G O V ’T . C O D E
§ 311.023).

       27
             Ram os v. State, 303 S.W .3d 302, 306 (Tex. Crim . App. 2009).
                                                          Watkins — 14

                                Analysis

     To answer this question of law, we first set out the text of Article

39.14 and how the Michael Morton Act has changed the statute from its

original form. Second, we consider the phrase “material to any matter

involved in the action” as it appears in Article 39.14(a).     Third, we

consider whether we can apply the “Prior Construction Canon” to the

statute when interpreting that phrase. Fourth, we consider whether the

legislative history of the Michael Morton Act requires a different

interpretation of “material to any matter involved in the action.”   And

finally, we determine whether the court of appeals erred in determining

that the exhibits at issue were not “material.”

     Ultimately, we hold that the exhibits at issue were “material.”

Adhering to the text of the statute and considering how the word

“material” appears in the context of the statute, we hold that the phrase

“material to any matter involved in the action” should be given its

ordinary meaning.    The exhibits at issue in this case were “material”

because they had a “logical connection to a consequential fact.”

      The Text of Article 39.14 and the Michael Morton Act

     Looking at the text of Article 39.14 prior to the passage of Senate

Bill 1611 (otherwise known as the Michael Morton Act) and afterwards
                                                           Watkins — 15

provides some insight into how the amendments to the statute should be

construed. Prior to 2013, the Texas discovery statute, Article 39.14 of

the Code of Criminal Procedure, consisted of only two subsections:

     (a) Upon motion of the defendant showing good cause
     therefore and upon notice to the other parties, except as
     provided by Article 39.15, the court in which an action is
     pending shall order the State before or during trial of a
     criminal action therein pending or on trial to produce and
     permit the inspection and copying or photographing by or on
     behalf of the defendant of any designated documents, papers,
     written statement of the defendant (except written statements
     of witnesses and except the work product of counsel in the
     case and their investigators and their notes or report), books,
     accounts, letters, photographs, objects or tangible things not
     privileged, which constitute or contain evidence material to
     any matter involved in the action and which are in the
     possession, custody or control of the State or any of its
     agencies. The order shall specify the time, place and manner
     of making the inspection and taking the copies and
     photographs of any of the aforementioned documents or
     tangible evidence; provided, however, that the rights herein
     granted shall not extend to written communications between
     the State or any of its agents or representatives or
     employees. Nothing in this Act shall authorize the removal of
     such evidence from the possession of the State, and any
     inspection shall be in the presence of a representative of the
     State.

     (b) On motion of a party and on notice to the other parties,
     the court in which action is pending may order one or more of
     the other parties to disclose to the party making the motion
     the name and address of each person the other party may use
     at trial to present evidence under Rules 702, 703, and 705,
     Texas Rules of Evidence. The court shall specify in the order
     the time and manner in which the other party must make the
     disclosure to the moving party, but in specifying the time in
                                                                                  Watkins — 16

       which the other party shall make disclosure the court shall
       require the other party to make the disclosure not later than
       the 20th day before the date trial begins.28

This Court often held that under earlier versions of the statute that there

was no general right of discovery in Texas.29 The decision on what was

discoverable was left to the discretion of the trial court.30

       Attempts were made over different legislative sessions to amend the

statute to expand the scope of discovery, but, aside from small changes,

those attempts were unsuccessful.31 The wrongful conviction of Michael

Morton provided a significant spark the Legislature needed to completely

change criminal discovery in Texas.32                            As discussions of the proposed




       28
            T EX . C O D E C RIM . P RO C . art. 39.14 (2009).

       29
        Quinones v. State, 592 S.W .2d 933, 940 (Tex. Crim . App. 1980), abrogated on other
grounds by Ehrke v. State, 459 S.W.3d 606 (Tex. Crim . App. 2015).

       30
            Id.

       31
           Hearing on S.B. 1611 Before the S. Com m . on Crim inal Justice, 83rd Leg., R.S.
(2013); see also Brandi Grissom , House Panel Hears Testim ony on “Michael Morton Act”, T EXAS
T RIBUNE (April 29, 2013), https://www.texastribune.org/2013/04/29/after-judges-arrest-
com m ittee-hears-m isconduct-bil/ (“Legislators have proposed opening the discovery process
in previous legislative sessions, but the high-profile Morton case and his prom otion of reform
to prevent wrongful convictions gave the effort m om entum this year.”); State’s Br. 14 (arguing
that the purpose of the Michael Morton Act was to expand the State’s discovery requirem ents
in an effort to prevent wrongful convictions like the one involving Michael Morton from
reoccurring); George E. Dix & John M. Schm olesky, 42 T EXAS P RACTICE S ERIES : C RIM INAL P RACTICE
AND P RO CED URE § 27:53 (3d ed. 2010) (“Article 39.14 rem ained substantively unchanged since
its prom ulgation in 1965 until 2005.”); H.B. 969, 79th Leg., R.S. (2005) (am ending Article
39.14(a) to replace “m ay” with “shall”).

       32
            Hearing on S.B. 1611 Before the S. Com m . on Crim inal Justice, 83rd Leg., R.S.
(2013).
                                                            Watkins — 17

amendments revealed, Michael Morton had spent twenty-five years in

prison for a crime he did not commit because the prosecutor trying his

case had withheld material, exculpatory evidence. 33

     After the passage of Senate Bill 1611, Article 39.14 consists of

fourteen different subsections:

     (a) Subject to the restrictions provided by Section 264.408,
     Family Code, and Article 39.15 of this Code, as soon as
     practicable after receiving a timely request from the defendant
     the state shall produce and permit the inspection and the
     electronic duplication, copying, and photographing, by or on
     behalf of the defendant, of any offense reports, any
     designated documents, papers, written, or recorded
     statements of the defendant or a witness, including witness
     statements of law enforcement officers but not including the
     work product of counsel for the state in the case and their
     investigators and their notes or report, or any designated
     books, accounts, letters, photographs, or objects or other
     tangible things not otherwise privileged that constitute or
     contain evidence material to any matter involved in the action
     and that are in the possession, custody, or control of the state
     or any person under contract with the state. The state may
     provide to the defendant electronic duplicates of any
     documents or other information described by this article. The
     rights granted to the defendant under this article do not
     extend to written communication between the state and an
     agent, representative, or employee of the state. This article
     does not authorize the removal of the documents, items, or
     information from the possession of the state, and any
     inspection shall be in the presence of a representative of the
     state.




     33
          Id.
                                                        Watkins — 18

(b) On motion of a party and on notice to the other parties,
the court in which action is pending may order one or more of
the other parties to disclose to the party making the motion
the name and address of each person the other party may use
at trial to present evidence under Rules 702, 703, and 705,
Texas Rules of Evidence. The court shall specify in the order
the time and manner in which the other party must make the
disclosure to the moving party, but in specifying the time in
which the other party shall make disclosure the court shall
require the other party to make the disclosure not later than
the 20th day before the date trial begins.

(c) If only a portion of the applicable document, item, or
information is subject to discovery under this article, the state
is not required to produce or permit the inspection of the
remaining portion that is not subject to discovery and may
withhold or redact that portion. The state shall inform the
defendant that a portion of the document, item, or
information has been withheld or redacted. On request of the
defendant, the court shall conduct a hearing to determine
whether withholding or redaction is justified under this article
or other law.

(d) In the case of a pro se defendant, if the court orders the
state to produce and permit the inspection of a document
item, or information under this subsection, the state shall
permit the pro se defendant to inspect and review the
document, item, or information but is not required to allow
electronic duplication as described by Subsection (a).

(e) Except as provided by Subsection (f), the defendant, the
attorney representing the defendant, or an investigator,
expert, consulting legal counsel, or other agent of the attorney
representing the defendant may not disclose to a third party
any documents, evidence, materials, or witness statements
received from the state under this article unless:

     (1) a court orders the disclosure upon a showing of good
     cause after notice and hearing after considering the
                                                       Watkins — 19

     security and privacy interests of any victim or witness;
     or

     (2) the documents, evidence, materials, or witness
     statements have already been publicly disclosed.

(f) The attorney representing the defendant, or an
investigator, expert, consulting legal counsel, or agent for the
attorney representing the defendant, may allow a defendant,
witness, or prospective witness to view the information
provided under this article, but may not allow that person to
have copies of the information provided, other than a copy of
the witness’s own statement. Before allowing the person to
view a document or the witness statement of another under
this subsection, the person possessing the information shall
redact the address, telephone number, driver’s license
number, social security number, date of birth, and any back
account or other identifying numbers contained in the
document or witness statement. For purposes of this section,
the defendant may not be the agent for the attorney
representing the defendant.

(g) Nothing in this section shall be interpreted to limit an
attorney’s ability to communicate regarding his or her case
within the Texas Disciplinary Rules of Professional Conduct,
except for the communication of information identifying any
victim or witness, including name, except as provided in
Subsections (e) and (f), address, telephone number, driver’s
license number, social security number, date of birth, and
bank account information or any information that by reference
would make it possible to identify a victim or a witness.
Nothing in this subsection shall prohibit the disclosure of
identifying information to an administrative, law enforcement,
regulatory, or licensing agency for the purpose of making a
good faith complaint.

(h) Notwithstanding any other provision of this article, the
state shall disclose to the defendant any exculpatory,
impeachment, or mitigating document, item, or information in
                                                           Watkins — 20

     the possession, custody, or control of the state that tends to
     negate the guilt of the defendant or would tend to reduce the
     punishment for the offense charged.

     (i) The state shall electronically record or otherwise document
     any document, item, or other information provided to the
     defendant under this article.

     (j) Before accepting a plea of guilty or nolo contendere, or
     before trial, each party shall acknowledge in writing or on the
     record in open court, the disclosure, receipt, and list of all
     documents, items, and information provided to the defendant
     under this article.

     (k) If at any time before, during, or after the trial the state
     discovers any additional document, item, or information
     required to be disclosed under Subsection (h), the state shall
     promptly disclose the existence of the document, item, or
     information to the defendant or the court.

     (l) A court may order the defendant to pay costs related to
     discovery under this article, provided that costs may not
     exceed the charges prescribed by Subchapter F, Chapter 552,
     Government Code.

     (m) To the extent of any conflict, this article prevails over
     Chapter 552, Government Code.

     (n) This article does not prohibit the parties from agreeing to
     discovery and documentation requirements equal to or greater
     than those required under this article.34

A simple side-by-side comparison shows that the Michael Morton Act did

not merely amend a portion of Article 39.14(a); it revamped Article 39.14




     34
          T EX . C O D E C RIM . P RO C . art. 39.14.
                                                                              Watkins — 21

completely.           It was, as the State agrees, an overhaul of discovery in

Texas.35

       On the whole, the statutory changes broaden criminal discovery for

defendants, making disclosure the rule and non-disclosure the exception.

Significantly, Article 39.14(h) places upon the State a free-standing duty

to disclose all “exculpatory, impeaching, and mitigating” evidence to the

defense that tends to negate guilt or reduce punishment.36                                  Our

Legislature did not limit the applicability of Article 39.14(h) to “material”

evidence, so this duty to disclose is much broader than the prosecutor’s

duty to disclose as a matter of due process under Brady vs. Maryland.37

This subsection blankets the exact type of exculpatory evidence at issue

in the Michael Morton case while creating an independent and continuing

duty for prosecutors to disclose evidence that may be favorable to the

defense even if that evidence is not “material.” 38

       Also, the statute requires disclosure of evidence that merely “tends”



       35
            State’s Br. 9.

       36
            T EX . C O D E C RIM . P RO C . art. 39.14(h).

       37
            373 U.S. 83 (1963).

       38
          See Hearing on S.B. 1611 Before the H. Com m . On Judiciary & Civil Jurisprudence,
83rd Leg., R.S. (2013) (Testim ony of Rob Kepple of the Texas District and County Attorney’s
Association) (noting one of the main goals of the bill was to get (1) all offense reports and (2)
all witness statem ents turned over because that was problem with Michael Morton’s case).
                                                                                                   Watkins — 22

to negate guilt or mitigate punishment.39 This echoes the definition of

evidentiary relevancy. Relevant evidence is any evidence that has any

tendency to make the existence of any fact of consequence to the

determination of the action more probable or less probable than it would

be without the evidence.40 Evidence need not by itself prove or disprove

a particular fact to be relevant; it is sufficient if the evidence provides a

small nudge toward proving or disproving some fact of consequence.41

Under Article 39.14(h), the State has an affirmative duty to disclose any

relevant evidence that tends to negate guilt or mitigate punishment

regardless of whether the evidence is “material” under Brady v. Maryland.

        Any evidence that does not fall under Article 39.14(h)—that is, any

evidence that does not tend to negate guilt or mitigate punishment—

must be disclosed upon request without any showing of “good cause” or

the need to secure a discretionary trial court order.42                                             Disclosure is


        39
             T EX . C O D E C RIM . P RO C . art. 39.14(h).

        40
             See Stewart v. State, 129 S.W .3d 93, 96 (Tex. Crim . App. 2004) (citing T EX . R. E VID .
401).

        41
             Id. (citing M C C O RM ICK H AND BO O K   O F TH E   L AW   OF   E VID ENCE § 185, at 436 (2d ed. 1972)).

        42
          Enrolled Bill Sum m ary of S. 1611, 83d Leg., R.S. (2013) (“Previous law required the
state to disclose certain evidence in a pending crim inal action only on a good cause showing
by the defendant and on notice to the other parties. The bill instead requires the state, as soon
as practicable after receiving a tim ely request from the defendant and subject to certain
restrictions, to produce and perm it the inspection and the electronic duplication, copying, and
photographing, by or on behalf of the defendant, of certain evidence.”).
                                                                                      Watkins — 23

mandatory and must occur “as soon as practicable.” 43 The Legislature

also added to the list of discoverable evidence in Article 39.14(a), as well

as increased the number of people and entities whose records are subject

to discovery.44 With the exception of privileged evidence and evidence

specifically covered by other statutory provisions, the only obstacle to

disclosure of evidence not already covered by Article 39.14(h) is the lack

of a specific request.

        Generally speaking, the current version of Article 39.14 removes

procedural hurdles to obtaining discovery, broadens the categories of

discoverable evidence, and expands the State’s obligation to disclose.

Further, the State’s new, broader obligations apply prior to trial, continue

after conviction, and must be complied with quickly.45 Article 39.14 also

holds the State accountable to these new obligations by requiring

prosecutors to document and put on the record what has been turned

over before a criminal defendant can plead guilty.46                               And finally, the


        43
             T EX . C O D E C RIM . P RO C . art. 39.14(a).

        44
             T EX . C O D E C RIM . P RO C . art. 39.14(a), (f).

        45
          T EX . C O DE C RIM . P RO C . art. 39.14(k) (“If at any tim e before, during, or after trial the
state discovers any additional docum ent, item , or inform ation required to be disclosed under
Subsection (h), the state shall prom ptly disclose the existence of the docum ent, item , or
inform ation to the defendant or the court.”).

        46
        T EX . C O D E C RIM . P RO C . art. 39.14(i) (“The state shall electronically record or otherwise
docum ent any docum ent, item , or other inform ation provided to the defendant under this
                                                                                  Watkins — 24

statute allows for parties to agree to even broader discovery than the

statute requires.47 All of these changes significantly expand the scope of

criminal discovery in Texas to require disclosure of a great deal of

evidence even though our Legislature retained the word “material” to

modify discoverable evidence in Article 39.14(a).                           It is against this

backdrop that we consider the use of the word “material” as it appears in

Article 39.14(a).

      The Meaning of “Material” is Plain, Unambiguous, and
    Synonymous with “Relevant” When Considered in Context

       At the outset, the use of the word “material” in the statutory phrase

at issue—“any objects or other tangible things not otherwise privileged

that constitute or contain evidence material to any matter involved in the

action”—is plain on its face, albeit broad in its applicability. As the SPA

acknowledged to the court of appeals, “any matter involved in the action”

is not limited to the two ultimate issues of guilt or punishment; it covers

any number of subsidiary issues impacting the outcome of the




article.”); T EX . C O D E C RIM . P RO C . art. 39.14(j) (“Before accepting a plea of guilty or nolo
contendere, or before trial, each party shall acknowledge in writing or on the record in open
court the disclosure, receipt, and list of all docum ents, item s, and inform ation provided to the
defendant under this article.”).

       47
         T EX . C O D E C RIM . P RO . art. 39.14(n) (“This article does not prohibit the parties from
agreeing to discovery and docum entation requirem ents equal to or greater than those required
under this article.”).
                                                                                   Watkins — 25

proceedings.48         Our Legislature did not, for example, use the phrase

“material to guilt or punishment.” This contrasts with how Brady and its

progeny define the concept of “materiality.” Materiality, as a matter of

constitutional due process, is specifically tied to the jury’s determination

of guilt or punishment and judged in hindsight in relation to all the

evidence admitted at trial.49 By its plain text, Article 39.14(a) is not.

       Alone, the word “material” is susceptible to an easily understood

and accepted definition that can include “relevant,” albeit with more

persuasive force. The Cambridge English Dictionary defines “material” as

“important or having important effect.”50 Black’s Law Dictionary defines


       48
          SPA Am icus Br. on Direct Appeal 12 (“In context, subsection (a) applies to evidence
that could influence the jury on any num ber of subsidiary m atters relevant to the ultim ate
issues of guilt and punishm ent.”).

       49
           Strickler v. Greene, 527 U.S. 263, 281–82 (1999) (“There are three com ponents of
a true Brady violation: The evidence at issue m ust be favorable to the accused, either because
it is exculpatory, or because it is im peaching; that evidence m ust have been suppressed by the
State, either willfully or inadvertently; and prejudice m ust have ensued.”); see, e.g., Scott v.
United States, 890 F.3d 1239, 1250 n.6 (11th Cir. 2018) (“[T]he Suprem e Court has classified
as ‘real’ (and therefore actionable) Brady violations only one subset of cases where the
prosecution fails to disclose exculpatory evidence within its possession: those in which it is
reasonably probable in hindsight that a jury privy to the undisclosed m aterial would have
returned a different verdict.”).

       50
              C A M BRID G E E NGLISH D ICTIO NARY , https://dictionary.cam bridge.org/us/dictionary/
english/m aterial (last visited Dec. 12, 2020); see also M ERRIAM -W EBSTER C O LLEGIATE D ICTIO NARY
765 (11th ed. 2003) (defining m aterial as “of or relating to the subject m atter of reasoning” and
“having real im portance or great consequences”); W EBSTER ’S T H IRD N EW I NTERNATIO NAL D ICTIO NARY
1342 (2002) (defining “m aterial” as “being of real im portance or great consequence;
substantial; essential”); O XFO RD E NG LISH D IC TIO NARY (3d ed. 2001) (defining “m aterial” as
“having significance or relevance; . . . of serious or substantial im port; . . . significant,
im portant, of consequence”); W EBSTER ’S N INTH N EW C O LLEG IATE D ICTIO N A RY 733 (9th ed. 1988)
(defining “m aterial” as “having real im portance or great consequences”); A M ERICAN H ERITAG E
D IC TIO N ARY 772 (2d college ed. 1982) (defining “m aterial” as “substantial,” as opposed to
                                                                                  Watkins — 26

“material” as a modifier for evidence as “having some logical connection

with the consequential facts” but also as a modifier for an alteration in a

document as something “of such a nature that knowledge of the item

would affect a person’s decision-making; significant; essential.” 51

Merriam-Webster’s Legal Dictionary also defines “material” as both “being

of real consequence or importance” and “being relevant to a subject

under consideration.” 52

        But again, the word “material” in the statute is modified by the

phrase “to any matter involved in the action.” The evidence at issue need

only have a persuasive effect on any subsidiary issue for which it is being


trivial).

        51
           B LACK ’S L AW D ICTIO NARY 1170 (11th ed. 2019); see also B LACK ’S L AW D ICTIO NARY 1124
(10th ed. 2014) (sam e); B LACK ’S L AW D ICTIO NARY 998 (8th ed. 2004) (sam e); B LACK ’S L AW
D ICTIO NARY 793 (abridged 7th ed. 2000) (sam e); B LACK ’S L AW D ICTIO NARY 880 (5th ed. 1979)
(defining “m aterial” as: “[i]m portant; m ore or less necessary; having influence or effect; going
to the m erits; having to do with m atter, as distinguished from form . Representation relating
to m atter which is so substantial and im portant as to influence party to whom m ade is
m aterial.”). “Material Evidence” is defined under “Evidence” in Black’s as “Evidence having
som e logical connection with the facts of the case or the legal issues presented.” B LACK ’S L AW
D ICTIO NARY (11th ed. 2019). See also B LACK ’S L AW D ICTIO NARY 881 (5th ed. 1979) (defining
“m aterial evidence” as “That quality of evidence which tends to influence the trier of fact
because of its logical connection with the issue. Evidence which has an effective influence or
bearing on question in issue is m aterial. . . . Materiality of evidence refers to pertinency of the
offered evidence to the issue in dispute. . . . Material evidence is evidence which is m aterial to
question in controversy, and which m ust necessarily enter into the consideration of the
controversy, and which by itself or in connection with other evidence is determ inative of the
case.”).

        52
         M ERRIAM -W EBSTER D ICTIO NARY , https://www.merriam-webster.com /dictionary/m aterial
#legalDictionary (last visited Dec. 14, 2020); see also W O LTERS K LUW ER B O UVIER L AW D ICTIO NARY
686 (Stephen Michael Sheppard ed., com pact ed. 2011) (“Materiality is a m easure of
im portance.”); B ALLENTIN E ’ S L AW D ICTIO NARY 781 (3rd ed. 1969) (defining “m aterial” as
“im portant”).
                                                                              Watkins — 27

considered.         Nothing in the text suggests that the character of the

evidence should be judged solely in relation to its consequential effect on

the ultimate issues of guilt or punishment.

       Moreover,         the    Legislature’s       removal     of    the    “good      cause”

requirement and the transfer of the duty to disclose to the prosecution

and away from the trial court’s discretion, further undermines the

contention that materiality under this statute should be judged in relation

to the entire record after trial. Under the text of the statute, prosecutors

assess whether a particular piece of requested evidence has some logical

connection with consequential facts looking forward at the time of the

request, most often prior to trial. At that point, and without knowing the

defensive theories or what evidence will or will not be admitted into

evidence, the possible impact of a single piece of evidence is difficult, if

not impossible, to guess.53 The impact that a piece of evidence may have

upon the ultimate issue of guilt or punishment is more appropriate for

assessing the harm after a failed disclosure.54 The due process concept

of “materiality” provides little guidance prior to trial when a request for


       53
            SPA Am icus Br. on Direct Appeal 7–8.

       54
            The State appears to agree by noting that courts conducting a statutory harm analysis
will still effectively conduct a Brady m ateriality analysis as part of that harm analysis. See
State’s Post-Subm ission Letter Br. 2.
                                                                             Watkins — 28

disclosure is made.55

       Given the statutory context in which the word “material” appears,

the distinction between the meanings of the terms “material” and

“relevant” is untenable. As discussed above, the definitions of “material”

allude to a persuasive or consequential effect of a particular piece of

evidence. But, the use of the modifying phrase “to any matter involved

in the action” broadens the scope of what type of evidence is “material”

beyond the ultimate issues of either guilt or punishment. Had “material”

been tied to the ultimate issues of guilt or punishment, the text of the

statute could be said to require a greater showing of importance or

consequence before evidence could be characterized as “material”

because the persuasive effect would have to be weighed against those

ultimate issues. Without that modification, evidence need only have a

logical connection to a fact of consequence to any number of subsidiary

issues rather than to the outcome itself. In the context of the statutory

phrase, and as a matter of modern legal usage, “the definition of material




       55
          See United States v. Agurs, 427 U.S. 97, 108, 113 (1976) (noting that the significance
of a particular piece of evidence “can seldom be predicated accurately until the entire record
is com plete” and explaining that Brady m ateriality standard requires evaluating undisclosed
evidence “in the context of the entire record”) (em phasis added).
                                                                                         Watkins — 29

is one that most educated people would match with relevant.” 56

         Nevertheless, the court of appeals noted its obligation to apply this

Court’s precedent interpreting the previous version of the statute rather

than rely on the plain text of the statute. Given that obligation, the State

argues that we must presume the Legislature’s continued use of the

phrase “material to any matter involved in the action” indicated an

attempt to incorporate this Court’s precedent interpreting the previous

version of the statute. As discussed below, this presumption only applies

when there has been a previous, authoritative judicial construction of the

phrase. There hasn’t been.

     The “Prior Construction Canon” Requires an Authoritative
    Judicial Construction of the Phrase “Material to Any Matter
                      Involved in the Action”

         When the Legislature revises a particular statute that has been

judicially construed, without changing the construed language, it is

presumed that the Legislature intended that the same construction should

continue to be applied to that statute.57 The clearest rationale for this


         56
              Bryan A. Garner, A D ICTIO NARY   OF   M O D ERN L EG AL U SAGE 550 (Oxford Univ. Press, 2d ed.
1995).

         57
         Arm strong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 330 (2015) (describing the
prior construction canon as the rule that, where judicial interpretations have settled the
m eaning of an existing statutory provision, repetition of the sam e language in a new statute
is presum ed to incorporate that interpretation); Lewis v. State, 127 S.W . 808, 812 (Tex. Crim .
App. 1910); see also State v. Medrano, 67 S.W .3d 892, 902 (Tex. Crim . App. 2002).
                                                                           Watkins — 30

presumption is that when a term has been authoritatively interpreted by

a high court, the members of the bar practicing in that field reasonably

enough assume that, in statutes pertaining to that field, the term bears

the same meaning.58 But when there has been no settled interpretation

of the statutory phrase about which the legislature could have been made

aware, the presumption does not apply.59

       The court of appeals properly noted that Article 39.14 had been the

subject of substantial judicial interpretation prior to passage of the

Michael Morton Act. But that “judicial interpretation” does not clearly

focus upon the meaning of the phrase “material to any matter involved

in the action.” Rather, when we have interpreted the previous version of

Article 39.14, we have focused upon whether a trial court’s refusal to

order disclosure amounted to reversible error because the original version

of the statute left the issue of disclosure to the trial court’s discretion.

Further, our precedent has muddied the issue by combining the question

of harm or prejudice with the scope of a trial court’s discretion.


       58
            Scalia & Garner, supra note 25, at 248.

       59
         See, e.g., Forgerty v. Fantasy, Inc., 510 U.S. 517, 531 (1994); Lightfoot v. Cendant
Mortg. Corp., 137 S. Ct. 553, 564 (2017) (rejecting Fannie Mae’s prior construction canon
argum ent because “none of the cases on which Fannie Mae relies suggest that Congress in 1954
would have surveyed the jurisprudential landscape and necessarily concluded that the courts
had already settled the question whether a sue-and-be-sued clause containing the phrase ‘court
of com petent jurisdiction’ confers jurisdiction on the federal courts.”).
                                                                                    Watkins — 31

Consequently, we lack a previous, authoritative interpretation of what

constitutes evidence that is “material to any matter involved in the

action” when interpreting the amended version of Article 39.14.60

       The 1965 Code of Criminal Procedure and Article 39.14

        As the SPA recognized in its amicus brief to the court of appeals,

Article 39.14’s use of the phrase “material to any matter involved in the

action” was never meant to be a codification of the materiality standard

later adopted by the United States Supreme Court.61                               Our Legislature

originally enacted Article 39.14 as part of a revision of the Texas Code of

Criminal Procedure in 1965.62 The State Bar had recommended revision

as early as 1923,63 but, after inaction from the legislature, the State Bar

Board of Directors formed a special committee in 1958 to prepare a draft



       60
          Return Mail, Inc. v. United States Postal Serv., 139 S. Ct. 1866 (2019) (prior
construction canon does not apply because “there is no ‘settled’ m eaning of the term ‘person’
with respect to the newly established AIA review proceeding.”); Arm strong, 575 U.S. at 330
(“[The prior construction] canon has no application here. The language of the two provisions
is nowhere near identical; and even if it had been, the question whether the Boren Am endm ent
perm itted private actions was far from ‘settled.’”).

       61
          See SPA Am icus Br. on Direct Appeal 10 (“Non-disclosed evidence the defense claim s
it was entitled to is often referred to as ‘Brady evidence’ even when the claim is statutory. The
two are distinct, and always have been.”), 19 (“The 2014 addition of subsection (h) is proof that
the Act was not intended to (re)codify Brady.”).

        62
          T EX . C O D E C RIM . P RO C . art. 39.14 (1965); W illiam G Reid, The Texas Code of Crim inal
Procedure, 44 T EX . L. R EV . 983, 1000 (1966) (noting “the revised Code allows defendant lim ited
discovery within the discretion of the court” but “the form er Code authorized neither pretrial
nor trial m otions for production of tangible evidence in a crim inal case.”).

        63
             Reid, supra note 62, at 985.
                                                                                            Watkins — 32

of revisions.64 The Bar submitted a proposal in 1962 targeting a number

of different areas for revision.                     The revision of the Code was initially

passed in 1963, but the Governor vetoed it due to non-substantive

defects in the bill that had been submitted for his approval.65 The bill

passed again in 1965 with no substantive changes being made to the

discovery provision.66

       Article 39.14 was patterned after its civil counterpart, Rule 167 of

the Rules of Civil Procedure.67 One possible justification seems to be that

civil lawyers who were familiar with the civil discovery scheme would not

have wanted to learn an entirely different system when representing

indigent defendants.68 At the time, the text of Rule 167 read as follows:


       64
            Fred Erism an, Law in the Making, 23 T EX . B.J. 527 (1960).

       65
          See Reid, supra note 62, at 986 (“The revision of the Code passed by the fifty-eighth
legislature was vetoed by Governor John Connally on June 5, 1963, prim arily because of
technical defects in the bill subm itted for his approval.”).

       66
           Com pare Acts 1965, 59th Leg., 317, ch. 722, § 1, with Senate Bill 270, 58th Leg.,
Reg. Sess. (1963); Reid, supra note 62, at 1000–01 (noting that bar com m ittee’s proposed
lim ited rule of discovery was accepted by the legislature without change).

       67
            Com pare T EX . C O D E C RIM . P RO C . art. 39.14 (1965), with T EX . R. C IV . P RO C . 167.

       68
           Fred Erism an, Revision of Code of Crim inal Procedure, 27 T EX . B.J. 935 (1964) (“W ithin
the fram ework of fam iliar practice and procedure, we [the Com m ittee on Revision of the Code
of Crim inal Procedure] have tried to strip the ‘m ystery’ from the practice of Crim inal Law and
put in the hands of the Civil Practitioner, procedural tools by which he and the courts can
efficiently and properly dispose of crim inal charges lodged against a defendant[.]”); Grace Dana
Runge, Texas Crim inal Discovery, 47 T E X . L. R EV . 1182, 1185 (1969) (“Until this rule was
adopted by the legislature in 1965, there was no crim inal discovery statute in Texas. The article
was patterned on its civil counterpart, largely for practical reasons. The m ajority of crim inal
defendants are indigent and are usually defended by court appointed civil lawyers. It was
                                                                                   Watkins — 33

       Upon motion of any party showing good cause therefore and
       upon notice to all other parties, and subject to such limitations
       of the kind provided in Rule 186b as the court may impose,
       the court in which an action is pending may order any party
       to produce and permit the inspection and copying or
       photographing by or on behalf of the moving party, of any
       designated documents, papers (except written statements of
       witnesses), books, account, letters, photographs, objects or
       tangible things, not privileged, which constitute or contain
       evidence material to any matter involved in the action and
       which are in his possession, custody, or control, or order any
       party to permit entry upon designated land or other property
       in his possession or control for the purpose of inspecting,
       measuring, surveying or photographing the property or any
       designated object or operation herein granted shall not extend
       to the written communications passing between agents or
       representatives or the employees of either party to the suit,
       or communications between any party and his agents,
       representatives, or their employees, where made subsequent
       to the occurrence or transaction upon which the suit is based,
       and made in connection with the prosecution investigation or
       defense of such claim or the circumstances out of which same
       has arisen.69

Notably, the 1963 bill that proposed reformation of the Code of Criminal

Procedure borrowed the phrase “material to any matter involved in the

action” directly from Rule 167 of the Rules of Civil Procedure.70                               And,




thought that since these attorneys were already fam iliar with the civil discovery statute, there
would be no point in m aking them learn an entirely different system when defending an
indigent in a crim inal case.”).

       69
          See, e.g., Ex parte Landon, 325 S.W .2d 121, 123 (Tex. 1959); T EX . C O D E C RIM . P RO C .
art. 39.14 (1965).

       70
         Senate Bill 270, 58th Leg., Reg. Sess. (1963); see also T EX . R. C IV . P RO C . 167
(am ended 1957).
                                                                                Watkins — 34

when the Code of Criminal Procedure was finally passed and signed into

law in 1965, Article 39.14 contained the same language.71                              Brady v.

Maryland was decided in 1963—after the bill was introduced.72 And it was

not until 1976 that the United States Supreme Court first defined

“material” and even then it did so only as a matter of constitutional due

process.

       The proper standard of materiality must reflect our overriding
       concern with the justice of the finding of guilt. Such a finding
       is permissible only if supported by evidence establishing guilt
       beyond a reasonable doubt. It necessarily follows that if the
       omitted evidence creates a reasonable doubt that did not
       otherwise exist, constitutional error has been committed. This
       means that the omission must be evaluated in the context of
       the entire record. If there is no reasonable doubt about guilt
       whether or not the additional evidence is considered, there is
       no justification for a new trial.73

When our Legislature included the phrase “material to any matter

involved in the action” in Article 39.14 in 1963, it could not have

incorporated the future concept of “materiality” referenced in Brady v.

Maryland.74 It was equally impossible for our Legislature, in 1965,                              to

       71
            Acts 1965, 59th Leg., 317, ch. 722, § 1.

       72
          Brady v. Maryland, 373 U.S. 83, 87 (1963) (“W e now hold that the suppression by the
prosecutor of evidence favorable to the accused upon request violates due process where the
evidence is m aterial to either guilt or to punishm ent, irrespective of the good faith or bad faith
of the prosecution.”).

       73
            Agurs, 427 U.S. at 112–13 (internal citations om itted).

       74
            Brady, 373 U.S. at 87.
                                                                           Watkins — 35

have incorporated the due process concept of “materiality” set out in

1976 by the United States Supreme Court in.75 Neither Brady nor Agurs

had been decided at the time our Legislature started drafting what

became Article 39.14.          Further, none of the revisions of Article 39.14

leading up to the Michael Morton Act incorporated the language of the

Brady concept of materiality into the statute.

                This Court’s Interpretation of Article 39.14

      When this Court interpreted Article 39.14, the Court necessarily

focused upon when the trial court was required to order disclosure of

particular evidence rather than whether particular evidence was “material

to any matter involved in the action.” We consistently held that a trial

court was not required to order disclosure unless the motion for discovery

was specific and established that there was good cause for disclosure, the

evidence was material, the evidence was not privileged, and the evidence

was in the possession of the State.76 When the motion for disclosure was

sufficient, we recognized that trial courts have discretion to order

disclosure of evidence, even evidence that would not make a difference




     75
          Agurs, 427 U.S. at 112–113.

     76
          See, e.g., Sonderup v. State, 418 S.W .2d 807, 808 (Tex. Crim . App. 1967).
                                                                              Watkins — 36

in the outcome of the case.77 But we required reversal of a conviction for

the failure to order disclosure when particular evidence was so compelling

that it would have made a difference to the ultimate issues of guilt or

punishment.78

       This approach made sense because Article 39.14 required a

discretionary court order before the State had to disclose anything

pursuant to the statute.79 Deciding whether to reverse the conviction was

more likely to be dispositive than deciding whether particular evidence

could be characterized as “material to any matter involved in the case.”

We only reversed when the evidence at issue would have made a

difference at guilt or punishment, but we did so after holding that a trial

court could have—and should have—ordered disclosure pursuant to its

discretionary authority.80

                                  Detmering and Bates



       77
          Quinones, 592 S.W .2d at 940 (providing that the trial court has discretion to order
discovery pursuant to Article 39.14, even that not constitutionally com m anded); Bates v. State,
587 S.W .2d 121, 131 (Tex. Crim . App. 1979) (noting Article 39.14 vests the trial court with
discretion in considering such m otions such as that for an exam ination of tape recordings).

       78
            Quinones, 592 S.W .2d at 940; see also Bates, 587 S.W.2d at 131.

       79
         See Cam pos v. State, 468 S.W.2d 81, 82 (Tex. Crim . App. 1971) (holding that Article
39.14 was not triggered without a showing that discovery m otion had been presented to and
acted upon by a judge).

       80
            See, e.g., Quinones, 592 S.W .2d at 940.
                                                                            Watkins — 37

      When the Court first considered the issue of inspecting tangible

evidence, the Court overruled a trial court’s refusal to order inspection

only when the failure to disclose in that situation amounted to reversible

error. In Detmering v. State, we recognized that under Article 39.14 a

defendant charged with possession of LSD had a right to an independent,

chemical inspection of the controlled substance rather than a mere visual

inspection.81       In reaching that decision, we relied upon the Special

Commentary to the statute provided by Presiding Judge Onion (who had

also served on the committee responsible for drafting the original verison

of Article 39.14).82 According to the Court, “if it is known that the State

is planning to base its case on a fingerprint, bullet, pistol or rifle, book or

record, the defendant can have his own expert examine the same under

the safeguards provided.” 83

      Later, in Bates v. State, we considered a request for inspection of

original tape recordings of the defendant speaking with two other

witnesses, one of whom was assisting police in a bribery investigation of




     81
           Detm ering v. State, 461 S.W .2d 863, 864 (Tex. Crim . App. 1972).

      82
           Id.

      83
           Id.
                                                                Watkins — 38

the defendant.84 The defendant had been allowed to inspect copies of the

recordings, and there was no indication that the original recordings had

been altered.85 Though the Court held that the trial court should have

granted the motion to inspect the recordings, we also held that the error

in refusing to order the inspection was not reversible absent a showing of

injury or harm.86

     In         reaching    this    conclusion,   the   Court   distinguished

Detmering because the evidence in Detmering was “indispensable to the

State’s case.”87        According to the Court, the defendant in Detmering

sought to inspect the contraband he was charged with possessing, and

this was why the Court regarded the evidence in Detmering as

“indispensable to the State’s case.”88 We did not provide any authority

for this conclusion. Nor did we explain why we believed the trial court

should have ordered the inspection of the original tape recordings even

though we concluded they were merely “one strand in a web of




     84
          Bates, 587 S.W.2d at 124–25.

     85
          Id. at 131.

     86
          Id.

     87
          Id.

     88
          Id.
                                                                            Watkins — 39

incriminating evidence adduced at trial.”89 It appears that this distinction

was necessary to explain why the trial court’s failure to order inspection

was harmless error in Bates even though it was harmful error in

Detmering.90




                          Quinones, McBride, and the Aftermath

       Later, this Court seemed to engraft the due process “materiality”

standard onto the harm analysis attendant to a trial court’s refusal to

grant discovery. In Quinones v. State, the defendant sought discovery

of tape recordings of the defendant’s own statements.91 The Court first

set out the relevant text of Article 39.14, and then concluded, “Tape

recordings of a statement by the accused are ‘objects or tangible things

not privileged, which constitute or contain evidence material to any

matter involved in the action.’”92 Later, we cited Bates for our conclusion

that the trial court “did have the discretionary power to order discovery




       89
            Id.

       90
         Bates, 587 S.W.2d at 131 (citing Hollowell v. State, 571 S.W .2d 179 (Tex. Crim . App.
1978), which held that a prosecutor’s refusal to com ply with trial court’s discovery order
authorizing disclosure and inspection of a fingerprint was harm less error).

       91
            Quinones, 592 S.W .2d at 937.

       92
            Id. at 939.
                                                                               Watkins — 40

of this tape recording.”93 But we did not stop there.

       As in Bates, we went on to consider in Quinones whether the trial

court’s refusal to order discovery of this evidence constituted reversible

error.       We then explained that we had “expressly chosen to define

‘materiality’ under Texas law in the due process terms employed by the

Supreme Court in United States v. Agurs.”94 But the cases we relied upon

for that proposition, Stone v. State and Frank v. State, were decided on

due process grounds; they did not purport to define what constituted

evidence “material to any matter involved in the action” under Article

39.14.95 Further, we relied upon this standard to hold that the trial court

did not abuse its discretion in failing to order disclosure of tapes even

though we acknowledged that they were “objects or tangible things not

privileged, which constitute or contain evidence material to any matter

involved in the action.” 96 And in concluding that the trial court was not


       93
            Id. at 941.

       94
            Id. (citing Agurs, 427 U.S. 97).

       95
           See Stone v. State, 583 S.W .2d 410, 414 (Tex. Crim . App. 1979) (“In his fifth ground
of error, appellant alleges he was denied due process because of a m aterial m isrepresentation
and suppression of evidence by the prosecutor in connection with prior inconsistent statem ents
m ade by the com plainant.”); Frank v. State, 558 S.W .2d 12, 13 (Tex. Crim . App. 1977)
(“Appellant contends that the court erred in refusing to grant a new trial because the prosecutor
did not disclose to the appellant or his counsel evidence obtained during trial which it is alleged
was exculpatory.”).

       96
            Quinones, 592 S.W .2d at 939.
                                                                                 Watkins — 41

required to order disclosure despite the authority to do so, we noted that

the tapes themselves were not exculpatory and therefore would not have

affected the outcome.97

         Ultimately, we held in Quinones that a trial judge was not required

to permit discovery unless the evidence sought is “material to the

Defense of the accused.”98 Though we used the word “material,” it is not

clear that the opinion actually construed the word “material” as it

appeared in Article 39.14. Article 39.14, does not, for example, use the

phrase “material to the Defense of the accused.” We also appear to have

placed emphasis on the word “Defense,” consistent with our holding that

the trial court was not required to order discovery because the recordings

at issue were not exculpatory.99                     And we rejected the defendant’s

argument he was prejudiced because the lack of disclosure affected his

plea decision by stating, “This claim of prejudice does not make the tape

‘material’ as that term is defined in Stone and Agurs.”100 In other words,



         97
          Id. at 941 (“This was not a case where the prosecutor sought to withhold evidence
that the defense could have advantageously presented to the jury; it is just the opposite.”).

         98
               Id.

         99
         Id. at 941 (drawing a distinction between evidence that will harm a defendant and
evidence that is “m aterial to the Defense”).

         100
               Id. As m entioned above, neither of those cases involved an interpretation of Article
39.14.
                                                                                   Watkins — 42

we appeared to hold that evidence was only “material to the Defense” if

it could be characterized as exculpatory.                           As Professors Dix and

Schmolesky have noted:

       “Materiality,” as used in this context, must be distinguished
       from the case law developing somewhat similar terminology
       as used in the judicially developed standard for appellate
       review of a trial judge’s denial of [a] motion under Article
       39.14 prior to the 2005 revision. . . . . [U]nder this case law
       reversible error existed on appeal only if the trial judge
       abused discretion that in most cases turns upon whether the
       judge’s ruling deprived the defendant of access to evidence
       material to the defendant’s defense. “Material to [the]
       defense,” in turn, required that the evidence be exculpatory.
       This case law, however, developed the judicially promulgated
       phrase, “material to the defense of the accused,” which is
       different—and narrower—than the statutory criterion requiring
       only that the evidence be “material to any matter involved in
       the action . . . .” 101

       We tried to clarify the right to inspect physical evidence in McBride

v. State, but in doing so we focused on the “good cause” requirement

found in the statute.102               There, the defendant sought independent

examination of the cocaine he was charged with possessing. We set out

the text of Article 39.14 and then noted the defendant’s obligation to

show “good cause” before being entitled to inspection.103 We explained

       101
            George E. Dix & John M. Schm olesky, 42 T EXAS P RACTICE S ERIES : C RIM INAL P RACTICE AND
P RO CED URE § 27:67 (3d ed. 2010) (footnote om itted).

       102
             McBride v. State, 838 S.W .2d 248, 250 (Tex. Crim . App. 1992).

       103
             Id.
                                                            Watkins — 43

that decision on what is discoverable is left up to the trial judge’s

discretion, but a judge is required “to permit discovery if the evidence

sought is material to the defense of the accused.” 104 Then, relying upon

Detmering, Bates, and Quinones, we recognized an absolute right to an

independent examination of evidence “indispensable to the State’s case,”

and we grounded this holding on the rationale that evidence that is

indispensable to the State’s case is necessarily material to the defense of

the accused.105

     Significantly, in McBride we rejected the court of appeals’ holding

that the controlled substance at issue was not “material” simply because

the defendant could only show that there was a mere possibility that

independent analysis might yield exculpatory results.106 We held instead

that the purity of the substance was material because it could reinforce

the defensive theory of lack of intent or knowledge, as well as advance

the defensive theory that the drugs had been planted.107          Yet this

understanding of “material” was antithetical to the United States



     104
           Id. (quoting Quinones, 592 S.W .2d at 941).

     105
           Id. at 251.

     106
           Id. at 251 n.7.

     107
           Id.
                                                                              Watkins — 44

Supreme Court’s decision in Agurs, which rejected the argument that

evidence could be material based upon the mere possibility that it might

have been helpful to the defense.108 More importantly, our conclusion

that the defendant in McBride was entitled to inspection of the evidence

at issue contradicted our holding in Quinones that the trial court could

refuse       discovery      because      the   evidence      was    not       shown   to   be

exculpatory.109

       After McBride, we alternated between standards for determining

when a trial court’s refusal to order disclosure was reversible error. On

the one hand, in Massey v. State, we applied the “indispensable to the

State’s case” standard that we articulated in McBride to a situation in

which the defendant failed to carry his burden to demonstrate “good

cause” for discovery.110 On the other hand, in Ex parte Miles, we applied

the traditional Brady standard set out in Quinones, but we did so to note

that Article 39.14’s exclusion of privileged material does not trump the




       108
            Agurs, 427 U.S. at 109–10 (holding that “the m ere possibility that an item of
undisclosed inform ation m ight have helped the defense, or m ight have affected the outcom e
of the trial, does not establish ‘m ateriality’ in the constitutional sense”).

       109
          Quinones, 592 S.W .2d at 940 (“M ore im portantly, there are no statem ents on the
tape that are exculpatory in any way. This is not a case where the prosecutor sought to
withhold evidence that the defense could have advantageously presented to the jury.”).

       110
             Massey v. State, 933 S.W .2d 141, 153 (Tex. Crim . App. 1996).
                                                                            Watkins — 45

due process requirement of disclosure under Brady.111 Then, in Ehrke v.

State, we said again that if a defendant in a controlled-substance case

asks to inspect the alleged controlled substance, then the court must

permit inspection, even without a showing of good cause, because the

substance is material to the defense of the accused.112

      On the whole, this Court’s jurisprudence in this area focused on

whether a conviction could be reversed because of a trial court’s

discretionary call to refuse to order disclosure, rather than on whether

particular evidence could be categorized as “material to any matter

involved in the action.” There had not been an authoritative decision by

the Court regarding the meaning of the phrase at the time the Michael

Morton Act was passed. The many different arguments presented in this

case bear that out.

      Our precedent can be read to support the position that our use of

the materiality standard for Brady violations was this Court’s attempt to

define the word “material” in the statute. But even then, which definition

are we talking about: “indispensable to the State’s case” or “creates a



      111
            Ex parte Miles, 359 S.W .3d 647, 670 (Tex. Crim . App. 2012).

      112
         Ehrke, 459 S.W .3d at 611. Ehrke was decided after the enactm ent of the Michael
Morton Act but was tried under the previous version of the statute.
                                                           Watkins — 46

reasonable doubt that did not otherwise exist”?          Conversely, our

precedent can also be read as applying “materiality” to the standard for

determining harm from a trial court’s discretionary refusal to order

disclosure rather than construing the statutory phrase “material to any

matter involved in the action.”    This latter reading of our precedent

focuses upon a different inquiry than courts are required to undertake

after the passage of the Michael Morton Act.       Not only is there no

statutory limitation in Article 39.14(a) to the ultimate issue of guilt or

punishment, Article 39.14(h) creates a statutory duty to disclose that is

broader than the constitutional due process obligation recognized in

Brady v. Maryland.      Indeed, the creation of Article 39.14(h) is

inconsistent with this Court’s precedent relying upon the due process

concept of “materiality” to determine whether the refusal to order

disclosure amounted to harmful error. This statutory change suggests a

departure from our precedent interpreting the previous version of Article

39.14.

     As mentioned above, required disclosure is no longer left to the

discretion of the trial court. Given that, we could just as easily presume

a legislative abandonment of our “materiality” precedent as we could

presume that our Legislature intended a particular meaning for the
                                                               Watkins — 47

statutory phrase at issue.             Consequently, we hold that the “Prior

Construction Canon” is inapplicable in this case because there has not

been an authoritative decision from this Court on what constitutes

evidence “material to any matter involved in the action.” Without that

presumption, we must rely upon the ordinary definition of the terms in

the statute.

     In an amicus brief to this Court, the SPA argues that we should

apply our precedent interpreting the previous version of Article 39.14 as

a matter of stare decisis.113 But we are not asked to apply the previous

version of the statute; we are asked to interpret a new version of the

statute as if it had been enacted in its amended form.114            Having

determined that the “Prior Construction Canon” does not apply in this

case, there is no reason to apply our precedent interpreting the previous

version of Article 39.14.

           The Legislative History of the Michael Morton Act
              Doesn’t Require a Different Interpretation

     Even if we were to assume that the use of the word “material” in

Article 39.14 is ambiguous and consult extra-textual sources, the



     113
           SPA Am icus Br. 3

     114
           See Powell, 516 S.W .3d at 493.
                                                                                  Watkins — 48

legislative history behind the passage of the Michael Morton Act does not

provide definitive support for any particular construction beyond adopting

the ordinary meaning of the text. The goal behind the passage of the

Michael Morton Act was first to preserve a criminal defendant’s rights

under Brady v. Maryland.115 The working theory for the bill sponsors was

that uniform discovery would make discovery more efficient; reduce

discovery disputes; and save taxpayer money by reducing appeals,

incarceration, and possible compensation for wrongful convictions.116

       There was some opposition to the broad scope of the bill as a whole.

Two prosecutors testified against the bill in their individual capacities, but

neither took issue with the phrase “material as to any matter involved in

the action.”117 Ultimately, the bill and the opposition to it focused upon

large-scale change to the existing statute. There is no specific discussion

of why the Legislature chose to keep the phrase “material to any matter

involved in the action.” Even if we assume that those opposed to the bill

would have preferred an outcome-determinative interpretation of the

word “material”, we could also assume that those in favor of the bill

       115
             Sen. Com m . on Crim inal Justice, Bill Analysis, Tex. S.B. 1611, 83rd Leg., R.S. (2013).

       116
             Id.

       117
          See Hearing on S.B. 1611 Before the H. Com m . On Judiciary & Civil Jurisprudence,
83rd Leg., R.S. (2013).
                                                                               Watkins — 49

favored the ordinary definition of the word.

       Notably, the first version of the bill specifically used the word

“relevant” to describe the evidence subject to disclosure rather than

“material.”118 The sponsors reached a compromise that deleted some text

from the previous version of Article 39.14(a) but kept the reference to

evidence “material to any matter involved in the action.” 119                                Yet,

throughout the life of the bill, the bill analyses continued to refer to the

disclosure of “relevant” evidence.120

       The Legislature’s choice to use the same phrase from the previous

statute could suggest that “material” should be seen as something

different than “relevant.” But, it is equally possible that the legislative

compromise flowed from the appreciation that the existing language in

the statute could be seen as synonymous with “relevant,” particularly in

light of the many definitions of “material” that include “relevant.” And

many practitioners and commentators who have reviewed the new


       118
             Tex. S.B. 1611, 83rd Leg., R.S. (2013) (introduced).

       119
             Tex. S.B. 1611, 83rd Leg., R.S. (2013) (engrossed & enrolled).

       120
            Com pare Senate Research Center, Bill Analysis, Tex. S.B. 1611, 83rd Leg., R.S.
(March 25, 2013) (introduced), with Senate Research Center, Bill Analysis, Tex. S.B. 1611, 83rd
Leg., R.S. (July, 26 2013) (enrolled). During the third reading of 2013 SB 1611, Senator Ellis,
the prim ary author of the Michael Morton Act, stated: “...It rem oves barriers to discovery
processes in Texas to ensure a m ore relevant evidence procedure com es forward and evidence
that is relevant will be disclosed; it has to be disclosed.” S.J. of Tex., 83rd Leg., R.S. 818, 819
(2013) (Rodney Ellis’ statem ent of intent).
                                                                                  Watkins — 50

statute seem to regard it as a complete break from the previous

framework for criminal discovery.121

       Ultimately, we are simply left with the text of the phrase and must

consider the meaning of “material” in the context that it appears in the

statute.122        A reasonable reader would have understood the word

“material” to have its ordinary definition at the time it was enacted, in

light of the way it appears in the statute.123 We cannot say that our case

law on the issue was so clear that our Legislature waded through it and

passed the Michael Morton Act with any specific meaning in mind beyond

the ordinary one.124 Consequently, we hold that the word “material” as

it appears in the statute means “having a logical connection to a

consequential fact” and is synonymous with “relevant” in light of the

context in which it is used in the statute.125


       121
           See Cynthia E. Hujar Orr & Robert G. Rodery, The Michael Morton Act: Minim izing
Prosecutorial Misconduct, 46 S T . M ARY ’S L.J. 407, 414 (2015) (“[The Act] creates an open file
policy, obviating the need for the defense team to continue requesting discovery.”); Randall
Sim s & R. Marc Ranc, Two Views of Morton: W hen the Michael Morton Act Took Effect in January
2014, It Changed the Way Crim inal Cases Are Handled in Texas— and How Prosecutors and
Defense Attorneys W ork, 77 T EX . B.J. 964, 964, 966 (2014) (“This new law has changed crim inal
discovery dram atically by codifying open-file policies.”).

       122
             See Boykin, 818 S.W .2d at 785.

       123
             See Scalia & Garner, supra note 25, at 46.

       124
             See Lightfoot, 137 S. Ct. at 564.

       125
          B LACK ’S L AW D ICTIO NARY 1170 (11th ed. 2019); B LACK ’S L AW D ICTIO NARY 1124 (10th ed.
2014); B LACK ’S L A W D IC TIO NARY 998 (8th ed. 2004); B LACK ’S L AW D ICTIO NARY 793 (abridged 7th
                                                                            Watkins — 51

                      Were the Exhibits in this Case
             “Material to Any Matter Involved in the Action”?

      Yes.       Appellant is correct that the court of appeals erred in its

analysis regarding whether the exhibits were “material.”                         We have

observed there are no distinct facts of consequence at punishment that

proffered evidence can be said to make more or less likely to exist.126 But

that is because deciding punishment is a normative process that is not

intrinsically fact bound.127          To allow for this, we have recognized that

punishment-phase facts fall within two categories: normative facts and

subsidiary facts.        We recently explained these categories in Beham v.

State.

      Normative facts are those that directly impact “the factfinder’s
      normative response to the defendant.” An example of this is
      evidence that, beyond a reasonable doubt, the defendant
      previously committed an extraneous criminal offense. This is
      a basis upon which a jury could legitimately form a clearer
      opinion as to the proper punishment for the defendant’s
      conduct. Normative facts can therefore be thought of as
      “fact[s] of consequence” in the punishment context.
      Subsidiary facts are those “that do not by themselves impact
      a factfinder’s normative response to the defendant,” but are
      relevant insofar as they assist in “proving or disproving a
      normative fact.” If the normative fact at issue is the



ed. 2000).

      126
            Ellison v. State, 201 S.W .3d 714, 718–19 (Tex. Crim . App. 2006).

      127
            Beham v. State, 559 S.W .3d 474, 478 (Tex. Crim . App. 2018).
                                                              Watkins — 52

     commission or non-commission of an extraneous offense,
     some examples of subsidiary facts might be eyewitness
     testimony pertaining to the offense, an alibi, or evidence
     affecting a witness’s credibility.128

     In this case, the exhibits were a collection of booking records, pen

packets, and judgments of prior convictions that were used to prove two

prior convictions for enhancement and other extraneous offenses that

Appellant had committed. It is enough to say that these exhibits were at

least “subsidiary facts” that could assist the fact-finder in finding

normative facts such as the commission of prior offenses, both

extraneous and enhancement. Simply put, they have a logical connection

to a consequential fact and should have been disclosed upon a proper

request.

                                         Conclusion

     According to the plain text of Article 39.14, criminal defendants now

have a general statutory right to discovery in Texas beyond the

guarantees of due process. Under this new version of this statute, we

interpret the word “material” as it appears in context to mean “having

some logical connection to a fact of consequence.” The exhibits at issue

in this case fit that definition. The State erred by failing to produce those


     128
           Id. at 480 (internal citations om itted).
                                                               Watkins — 53

exhibits prior to trial in violation of Article 39.14(a). We reverse the court

of appeals’ decision and remand this case for the court of appeals to

conduct the proper harm analysis.




Filed: March 3, 2021

Publish